DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant argues that Minskoff does not describe that the light transmitting sleeve or the LED define an annular ring forming a portion of a housing of the cartridge. See Minskoff, figures 4 and 5. 
Claim 1 previously required that the light source defined an annular ring portion of the sidewall, not necessarily the housing. As such, the scope of the claim has been changed to require that the light source defines a different portion of the cartridge than previously claimed. 
Applicant argues that Ampolini also doesn’t teach that the light source defines the housing. 
Claim 1 previously required that the light source defined an annular ring portion of the sidewall, not necessarily the housing. As such, the scope of the claim has been changed to require that the light source defines a different portion of the cartridge than previously claimed. 
Examiner further notes that previous claim 1 required that the sidewall extended from a mouthpiece end to a power supply end of the housing. The proposed amendments require that the sidewall is between the battery facing portion and the mouthpiece facing portion. This is a change in scope of the invention being claimed. Specifically, the sidewall no longer has to extend from these two parts, but now be anywhere in between them. 

Response to Amendment
For purposes of appeal, the claims will not be entered. They contain new issues that would require further search and/or consideration. 

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745